Name: Commission Regulation (EEC) No 3302/87 of 3 November 1987 amending Regulation (EEC) No 3905/86 on the sale by tender, for export of beef held by certain intervention agencies in Peru
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 4. 11 . 87 No L 313/5Official Journal of the European Communities COMMISSION REGULATION (EEC) No 3302/87 of 3 November 1987 amending Regulation (EEC) No 3905/86 on the sale by tender, for export of beef held by certain intervention agencies in Peru HAS ADOPTED THIS REGULATION : Article 1 Article 5 ( 1 ) of Regulation (EEC) No 3905/86 reads as follows : ' 1 . The meat shall be taken over by the buyer within three months of the conclusion of the sales contract'. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 467/87 (2), and in particular Article 7 (3) thereof, Whereas Commission Regulation (EEC) No 3905/86 (3), as last amended by Regulation (EEC) No 2929/87 (4), provides for an export sale to Peru of hindquarters and forequarters from intervention ; Whereas Article 5 ( 1 ) of the same Regulation provides for the meat to be taken over by 30 November 1987 ; whereas that time limit should be extended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal , Article 2 This Regulation shall enter into force on 4 November 1987. It shall apply to contracts concluded from 4 November 1987 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 November 1987 . For the Commission Frans ANDRIESSEN Vice-President ( ») OJ No L 148, 28 . 6 . 1968 , p. 24 . (2) OJ No L 48 , 17 . 2 . 1987, p. 1 . (3) OJ No L 364, 23 . 12 . 1986, p. 17 . (4) OJ No L 278 , 1 . 10 . 1987, p. 41 .